Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-19-00425-CR

                                     Jose Alfredo ESCAMILLA,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 1996CR1275
                               Honorable Ray Olivarri, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 7, 2019

DISMISSED FOR LACK OF JURISDICTION

           Appellant seeks to appeal the trial court’s order denying his motion for judgment nunc pro

tunc. This court does not have jurisdiction to consider an appeal from an order denying a motion

for judgment nunc pro tunc. See Flores v. State, No. 04-19-00329-CR, 2019 WL 2784001, at *1

(Tex. App.—San Antonio July 3, 2019, no pet. h.); Brown v. State, No. 03-19-00056-CR, 2019
WL 1051856, at *1 (Tex. App.—Austin Mar. 6, 2019, no pet.).

           By order dated July 8, 2019, appellant was ordered to show cause in writing why this appeal

should not be dismissed for lack of jurisdiction. On July 29, 2019, appellant’s attorney filed a
                                                                                     04-19-00425-CR


written response conceding this court lacks jurisdiction to consider this appeal. Because this court

does not have jurisdiction to consider an appeal from an order denying a motion for judgment nunc

pro tunc, this appeal is dismissed for lack of jurisdiction.

                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-